DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, 6, 8, 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The instant claims have been amended to recite identifying a human patient as suffering from ASD “when…the expression level of PGR is increased as compared to corresponding reference expression levels of…PGR.”  
The specification teaches in Table 1 that PGR mRNA expression was “up” regulated in ASD patients compared to a control.  The specification teaches that isolated mononuclear cells were isolated from fresh blood, and were used for isolation of CD34+ cells.  Paragraph 82 teaches “preparation of mRNA from MNCs or CD34 positive stem cells.”  The specification does not say which mRNA source was used for measurement in paragraph 83.  Paragraph 83 teaches measurement of mRNA gene expression by reverse transcriptase real time PCR.  The results are given in Table 1.  No indication that the difference for PGR was statistically significant is given. 
Example 2 of the specification teaches an experiment that evaluated mRNA expression in mononuclear cells from control and ASD patients, including expression of PGR.  The example reports that “the most significant data” are shown in Figure 1.  Figure 1 does not include data for PGR.  Additionally, figure 1 shows data for AR and ERα, both of which were not statistically significant.  From this, it can be inferred that no significant difference was observed between ASD and controls for ASD, since “the most significant data” are shown and no data for PGR is shown, and some data shown did not rise to the level of a statistically significant difference.  
Following this, it would be highly unpredictable, based on the specification alone to conclude that “increased” expression of PGR relative to a control would be identify a patient as suffering from ASD.  Furthermore, the state of the art at the time of the invention supports that it is highly unpredictable whether PGR is upregulated or downregulated in PMC or CD34+ cells of patients having autism compared to a healthy control.  
The state of the art at the time of the invention included CN107674913.  A machine translation of this reference was provided with the response 11/3/2021.  This reference teaches in Figure 6 that PGR expression is downregulated in autism cases relative to healthy controls (Figure 6H).  The reference teaches that mRNA expression of PGR was measured in CD34 positive cells using qRT-PCR (0079).   
Thus, at the time the invention was made, the prior art provided a statistically significant showing that is the opposite of what is stated in the instant claim. 
The experiments are similar, and the results are different.  It is unpredictable when considering the prior art and the instant disclosure whether the difference was because the results shown in Table 1 were not statically significant, or if perhaps the results in Table 1 tested PMBC and not CD34+ cells in particular.  The disclosure is imprecise as to what was tested in Example 1 of the instant disclosure.  
It would require unpredictable experimentation to practice the invention as claimed, as one would have to determine if in fact PGR is reliably upregulated or downregulated in patients having autism and in what particular sample (i.e. PMC or CD34+subset) this can be reliably observed.  Given the facts at the time of filing, it would not have been possible to predict which outcome might be accurate. 
Furthermore, the claims are sufficiently broad so as to encompass assaying a sample to measure “the expression levels” of each of the four genes.  This recitation is sufficiently broad so as to encompass detecting mRNA expression or protein expression.  The specification only provides data relevant to determining mRNA expression.  There is no well-established or known correlation between blood expressed mRNA and protein levels.  For example, Shebl et al. teach that researchers should be cautions when using mRNA expression array results as a proxy for protein levels.  The paper teaches observing that while some mRNA expression levels were correlated to protein expression levels in blood samples, many also were not (p. 4 and throughout).  This is relevant to the instant claims because it exemplifies that it is unpredictable whether or not infection could be predicted based on the level of expression of protein in samples.  It would require unpredictable experimentation to determine if in fact in the context of the instant claims protein expression is correlated to mRNA expression levels, and in fact diagnostic of an autism spectrum disorder.  
Thus, having carefully considered all of this, it is concluded that it would require undue experimentation to practice the invention. 
Applicant has presented “Supplemental Data” in the remarks filed with the RCE.  However, this data is not in declaration form and is considered attorney argument and not evidence.  Attorney argument cannot replace evidence on the record.  Furthermore, although the data do show that a calculated “index value” was used to produce a ROC curve with high sensitivity and high specificity, the instant claims encompass identifying ASD simply when all four genes are expressed as recited.  The declaration does not state that this criteria was part of the “ASD Index Value” and so it is not clear that the showing is commensurate in scope with the claims.  Furthermore, the specification is silent as to calculating an “ASD Index Value” and so it does not appear that the steps employed are commensurate in scope with the specification.  See MPEP 2164.05.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753. The examiner can normally be reached Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Juliet Switzer
Primary Examiner
Art Unit 1634


/JULIET C SWITZER/Primary Examiner, Art Unit 1634